Exhibit 10.35.1

AMENDMENT NO. 1 TO

CONSULTING SERVICES AGREEMENT

This Amendment No.1 (“Amendment”) to that certain Consulting Services Agreement,
dated as of March 1, 2006, by and among ICO and the Consultant (“Agreement”) is
made as of the 1st day of March, 2007 (“Effective Date”) by and among ICO Global
Communications (Holdings) Limited, a Delaware corporation (“ICO”), and R. Gerard
Salemme (“Consultant”), (ICO and the Consultant, each a “Party” and
collectively, the “Parties”).  Capitalized terms used herein without definition
shall have the meanings given to such terms in the Agreement.

In consideration of the mutual promises and covenants set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:

1.               Amendment to Section III Compensation.  Section III, Paragraph
1 of Agreement is hereby amended and restated in its entirety to read as
follows:

“III.     COMPENSATION

1.           Service Fees.  ICO shall, during the Term of this Agreement, pay to
Consultant as basic compensation for the Services (the “Service Fee(s)”) of
$13,750 per month.”

2.               Continuing Effect. With the exception of this Amendment, the
remaining provisions of the Agreement remain unchanged.

* * * *

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the Effective
Date.

ICO Global Communications (Holdings) Limited

 

R. Gerard Salemme

 

 

 

/s/ J. Timothy Bryan

 

 

/s/ R. Gerard Salemme

 

By: J. Timothy Bryan

 

 

Its: Chief Executive Officer

 

 

 


--------------------------------------------------------------------------------